      Case 2:10-cr-00059-ER Document 285 Filed 07/08/20 Page 1 of 7



              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA               :     CRIMINAL ACTION
                                       :     NO. 10-00059-01
     v.                                :
                                       :
MICHAEL SPIVEY.                        :
                                       :


                         M E M O R A N D U M

Eduardo C. Robreno, J.                                    July 8, 2020


I. Introduction

     Michael Spivey moves for Compassionate release in light of

the COVID-19 pandemic. For the reasons that follow, the motion

will be denied.

     On August 30, 2011, the Court entered judgment against Mr.

Spivey on 7 counts related to a string of armed robberies of

McDonald’s Restaurants. See ECF No. 163. Mr. Spivey was 22 at

the time of the offenses.

     Presently, Mr. Spivey is a 33-year-old man who suffers from

sickle-cell disease and type 2 diabetes. Mr. Spivey has served

10.5 years of his 168-month sentence and is scheduled for

release in July 2021. He is currently housed at FMC Devens,

where there have been at least 52 inmates infected with COVID-19

(out of 843 inmates) as well as six staff member infections and

one inmate death. See ECF No. 281 at 19; ECF No. 283 at 7;
       Case 2:10-cr-00059-ER Document 285 Filed 07/08/20 Page 2 of 7



Federal Bureau of Prisons, COVID-19 Cases (accessed July 8,

2020), https://www.bop.gov/coronavirus/; Federal Bureau of

Prisons, FMC Devens (accessed July 8, 2020),

https://www.bop.gov/locations/institutions/dev/.

II.   Discussion

      Following an inmate’s exhaustion of administrative remedies

within the Bureau of Prisons, a Court may “reduce [an inmate’s]

term of imprisonment . . . , after considering the factors set

forth in section 3553(a) to the extent that they are applicable,

if it finds that . . . extraordinary and compelling reasons

warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A); see United

States v. Rodriguez, No. 03-271, 2020 WL 1627331, at *2 (E.D.

Pa. Apr. 1, 2020).    Defendant has satisfied the statute’s

exhaustion requirements. Thus, to prevail on his motion, the

Court must (1) find extraordinary and compelling reasons warrant

a reduction and (2) consider the applicable 3553(a) sentencing

factors. Additionally, as many district courts have held, the

Sentencing Commission’s policy statements “provide[] helpful

guidance” when considering a motion for compassionate release.

Id. at **6, 11.

      Although the statute does not define “extraordinary and

compelling,” the Sentencing Commission issued a policy statement

identifying circumstances that constitute “extraordinary and


                                     2
        Case 2:10-cr-00059-ER Document 285 Filed 07/08/20 Page 3 of 7



compelling” reasons justifying compassionate release. See

U.S.S.G. § 1B1.13 cmt. n.1(A)-(D). The policy statement lists

“three specific examples” and also “provides a fourth ‘catchall

provision.’” Rodriguez, 2020 WL 1627331, at *2. Relevant to this

case is the specific example listed in Note 1(A), which provides

that extraordinary and compelling reasons exist where a

"defendant is . . . suffering from a serious physical or medical

condition . . . that substantially diminishes the ability of the

defendant to provide self-care within the environment of a

correctional facility and from which he or she is not expected

to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A). The parties agree

that “due to his comorbidities of sickle cell disease and

diabetes mellitus type 2,” ECF No. 281 at 7, Defendant’s

underlying health status meets this definition.1

      The Court will assume, for purposes of this motion and

without deciding, that Defendant’s underlying health conditions,



1     The Court, however, notes that Defendant’s motion does not show that he
has a plan to better prevent suffering from COVID-19 complications if
released from custody. Defendant’s motion argues that, due to his sick-cell
diagnosis, he “must leave the facility approximately once a month to receive
blood transfusions at an outside hospital, which greatly increases his risk
of contracting COVID-19. In light of his need for outside medical treatment,
the conditions at FMC Devens, and the increasing numbers of COVID-19 cases
there, Mr. Spivey’s likelihood of contracting COVID-19 grows with each
passing day.” ECF No. 277 at 7. However, Defendant also states he “[h]as a
[h]ome [p]lan [w]here [h]e [c]an [s]elf-[i]solate.” ECF No. 277 at 11-12.
Yet, this plan fails to address Defendant’s earlier assertion that he
requires monthly blood transfusions. Presumably, Defendant would have a
continuing need to leave home to receive blood transfusions, but his release
plan does not address how he could safely continue to receive such
treatments.


                                      3
        Case 2:10-cr-00059-ER Document 285 Filed 07/08/20 Page 4 of 7



including sickle-cell disease, present extraordinary and

compelling reasons for compassionate release in light of the

COVID-19 pandemic.2 Nevertheless, the Court will deny the motion

because compassionate release is not warranted under the

relevant Section 3553(a) factors.

      The relevant Section 3553(a) factors are:

      (1) the nature and circumstances of the offense and the
      history and characteristics of the defendant;
      (2) the need for the sentence imposed—
            (A) to reflect the seriousness of the offense, to
            promote respect for the law, and to provide just
            punishment for the offense;
            (B) to afford adequate deterrence to criminal conduct;

2     Other courts have recently dealt with the issue of extraordinary and
compelling reasons presented by defendants with sickle-cell diagnoses.
Compare United States v. Thompson, No. 92-30065-001, 2020 WL 3470300, at *3
(C.D. Ill. June 25, 2020) (“[It] is conceivable that a person with the sickle
cell trait may experience serious complications if diagnosed with COVID-19.
Defendant Thompson also suffers from serious back injuries, previous drug
addictions, and obesity. All of these factors increase the serious risks of
COVID-19 for Defendant. . . . Therefore, the Court finds that extraordinary
and compelling reasons exist that warrant a reduction in Defendant Thompson’s
sentence.” (citations omitted)), with United Stats v. McCall, --- F. Supp.
3d. ---, No. 2:18cr95-MHT, 2020 WL 2992197, at **3-5 (M.D. Ala. June 4, 2020)
(granting compassionate release, without deciding whether the potential that
a defendant with sickle-cell disease might contract COVID-19 constitutes
extraordinary and compelling reasons, because McCall’s “circumstances changed
dramatically when he tested positive for COVID-19” after his motion and he
was exhibiting “life-threatening” symptoms of complications requiring
“immediate care”), and United States v. Profit, No. 8:19-cr-00210-T-02CPT,
2020 WL 3073910, at *2 (M.D. Fla. June 10, 2020) (“Defendant alleges that she
suffers from sickle cell anemia. . . . However, Defendant does not allege
that her condition is terminal or that the steps taken by the BOP to mitigate
the effects of COVID-19 have failed to meet her needs. Thus Defendant fails
to demonstrate that her condition constitutes an extraordinary and compelling
reason warranting relief.” (citation omitted)), and United States v. Evans,
No. 1:18-cr-00266-JRS-MJD, 2020 WL 3447770, at *3 (S.D. Ind. June 24, 2020)
(“Mr. Evans . . . was born with asthma and sickle cell anemia and has been
diagnosed with hypertension and stage 3 kidney disease since being
incarcerated. . . . The Court need not decide whether these facts amount to
extraordinary and compelling reasons warranting a sentence reduction because
it concludes that Mr. Evans is a danger to the community.” (citations
omitted)).

                                      4
      Case 2:10-cr-00059-ER Document 285 Filed 07/08/20 Page 5 of 7



          (C) to protect the public from further crimes of the
     defendant; and
          (D) to provide the defendant with needed educational
          or vocational training, medical care, or other
          correctional treatment in the most effective manner;
     ... [and]
     (6) the need to avoid unwarranted sentence disparities
     among defendants with similar records who have been found
     guilty of similar conduct[.]
18 U.S.C. § 3553(a).

     Section 3553 also instructs that “[t]he court shall impose

a sentence sufficient, but not greater than necessary, to comply

with the purposes set forth in paragraph (2).” Id.

     The Sentencing Commission’s policy statement, which

“provides helpful guidance” to the Court,       Rodriguez, 2020 WL

1627331, at *11, provides for granting a sentence reduction when

the Court determines that “[t]he defendant is not a danger to

the safety of any other person or to the community.” U.S.S.G. §

1B1.13(2).

     The sentence in this case was imposed as the result of

Defendant’s serious and violent criminal acts. Defendant robbed

four McDonald’s restaurants and beat an employee with a bat

during one of the robberies. See ECF No. 281 at 18. Prior to the

underlying crime in this case, which Defendant committed at age

22, Courts imposed juvenile adjudications for delinquency on

three occasions. See ECF No. 281 at 1 (citing PSR ¶¶ 89-93); ECF

No. 283 at 3 n.9 (“When Mr. Spivey was 11 and 13 years old, he

                                    5
      Case 2:10-cr-00059-ER Document 285 Filed 07/08/20 Page 6 of 7



was adjudicated delinquent for misdemeanor simple assaults

arising from fighting. At age 17, he was adjudicated delinquent

for third degree robbery.” (citing PSR ¶¶ 89, 91, 93)).

Subsequent to the Court imposing the sentence in this case,

Defendant has received three disciplinary infractions,

“including refusing to obey orders in 2018 and 2017, [and]

possessing a prohibited item (pornography) in 2017.” ECF No. 281

at 5. In 2011, during pretrial detention before sentencing,

Defendant was sanctioned for fighting with another inmate. See

ECF No. 283 at 4 n.11.

     Defendant argues that he has “demonstrated significant

rehabilitation efforts during his incarceration, including

earning his GED in 2013,” “comple[ting] over a dozen BOP classes

and programs in a sincere effort to better prepare himself for

reentry into society[,] and genuinely intend[ing] to lead a

productive, law-abiding life upon release.” ECF No. 277 at 11.

Defendant acknowledges that his underlying charges are for “very

serious, admittedly violent crimes in which he participated,”

but argues that he committed them when he “was barely 22 years

old” and that now, at “33 years old, having matured by way of

brain development, necessary incapacitation, and sincere

remorse, [he] is no longer a danger to the community such that

incarceration is necessary.” ECF No. 283 at 3.



                                    6
      Case 2:10-cr-00059-ER Document 285 Filed 07/08/20 Page 7 of 7



     Even considering evidence of Defendant’s post-sentencing

rehabilitation, see United States v. Pepper, 562 U.S. 476

(2011), the Court finds that the Section 3553(a) factors do not

warrant compassionate release. The full sentence imposed by the

judgment in this case is necessary to protect the safety of the

community, see 18 U.S.C. § 3553(a)(2)(C), to reflect the

seriousness of the underlying crime, see 18 U.S.C. §

3553(a)(2)(A), and in light of both the violence surrounding

Defendant’s underlying crime and his history with the criminal

justice system. See 18 U.S.C. § 3553(a)(1).

III. Conclusion

     Because compassionate release is not warranted in light of

the relevant Section 3553(a) factors, the Court will deny

Defendant’s motion.

     An appropriate order follows.




                                    7
